925 F.2d 1458Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Lee VANDYKE, a/k/a Bob, a/k/a Dutch, a/k/a Dutchman,Defendant-Appellant.
No. 90-7342.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1990.Decided Feb. 22, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CR-87-108;  CA-90-296-R)
Robert Lee VanDyke, appellant pro se.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert Lee VanDyke appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   United States v. VanDyke, CR-90-296-R;  CA-87-108 (W.D.Va. June 1, 1990).  We dispense with oral argument because the fact and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the district court quoted incorrectly 21 U.S.C. Sec. 845 as it was in effect at the time VanDyke's offenses were committed.  Section 845, as then in effect, allowed for a special parole term for offenses involving less than a kilogram of cocaine, but not for offenses involving a kilogram or more of cocaine.    See United States v. McDaniel, 844 F.2d 535, 536 (8th Cir.1988).  This error, however, did not affect the reasoning of the district court, since VanDyke pled guilty to two counts of an indictment charging distribution of a total of five grams of cocaine